Case 3:16-cv-05688-RBL Document 68-5 Filed 03/04/19 Page 1 of 19




                        EXHIBIT E
            Case 3:16-cv-05688-RBL Document 68-5 Filed 03/04/19 Page 2 of 19



                            UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF WASHINGTON
                                     AT TACOMA


                                                     )
SOLOWHEEL INC.,                                      )
                               Plaintiff,            )
                                                     )
       v.                                            )
                                                     )   Case No. 3:16-cv-05688-RBL
NINEBOT INC. (USA), D/B/A NINEBOT                    )
U.S., INC.; NINEBOT (TIANJIN)                        )   DEFENDANT’S FIRST SET OF
TECHNOLOGY CO., LTD.; NINEBOT,                       )   REQUESTS FOR PRODUCTION OF
INC. (China),                                        )   DOCUMENTS AND THINGS
                         Defendants.                 )
                                                     )
                                                     )
                                                     )
_____________________________________                )


             DEFENDANT’S FIRST SET OF REQUESTS FOR PRODUCTION
                        OF DOCUMENTS AND THINGS

       Pursuant to Rules 26 and 34 of the Federal Rules of Civil Procedure and the Local Rules
in the above-captioned litigations, Defendant Ninebot (Tianjin) Technology Co., Ltd.
(“Ninebot”), by and through, counsel, serves this First Set of Requests for Production of
Documents and Things on Plaintiff. These requests are to be responded to separately and fully
no later than thirty (30) days after receipt. The responses requested herein should be produced
within thirty (30) days at the offices of Van Kampen & Crowe PLLC, 1001 Fourth Avenue,
Suite 4050, Seattle, Washington 98154, or at such other location as may be agreed upon by
counsel for the parties.
                               DEFINITIONS AND INSTRUCTIONS
       1.       For the convenience of counsel and the Court, it is requested that each numbered
request be answered by repeating the request in its entirety and then providing the
corresponding answer.


       2.       If Plaintiff knows of the existence, past or present, of any documents and things
described below, but is unable to produce such documents and things because they are not
presently in its possession, custody or control, it shall so state and shall identify such documents
                                                 1
             Case 3:16-cv-05688-RBL Document 68-5 Filed 03/04/19 Page 3 of 19



and the name and address of the person who has possession, custody or control of the
documents and things.


        3.       These requests shall be deemed to be continuing within the meaning of Federal
Rule of Civil Procedure 26(e) with respect to any additional information which becomes known
to Plaintiff or its counsel up to and including the time of trial.


        4.       In answering the requests, Plaintiff shall furnish all documents and information
which are available to it, including documents and information in the possession, custody or
control of its present and former agents, employees, officers, directors, attorneys, accountants,
investigators, experts, and all other persons acting or purporting to act on behalf of Plaintiff or
under the direction or control of Plaintiff or its attorneys or agents.


        5.       The terms “you,” “You,” “your,” “Your,” or “Plaintiff” means and shall refer to
Plaintiff Solowheel, Inc, and any licensees, affiliated corporations or entities, including parent
and/or subsidiary corporations, divisions, predecessors, partners, directors, officers, employees,
agents and attorneys and each person acting on its behalf or under its control.


        6.       Notwithstanding any definition set forth below, each word, term, or phrase used
in this document is intended to have the broadest meaning permitted under the Federal Rules of
Civil Procedure. As used in this document, the following terms are to be interpreted in
accordance with these definitions:


        7.       The term Ninebot or Defendant refers to defendant Ninebot (Tianjin)
        Technology Co., Ltd.


        8.       The term ‘250 Patent refers to U.S. Patent No. 8,807,250.


        9.       The term “Patents-in-Suit” means the ‘250 Patent and Design Patents Nos.
        D673081 (the ‘081 Patent) and D729698 (the ‘698 Patent).




                                                   2
  Case 3:16-cv-05688-RBL Document 68-5 Filed 03/04/19 Page 4 of 19



10.    The term “Communication” or “communication” means the transmittal of
information by any means (in the form of facts, ideas, inquiries or otherwise) .


11.    The term “Complaint” or “complaint” means the Complaint filed by Plaintiff in
the above-captioned case, and any amendments or supplements thereto (“case”).


12.    The term Solowheel means the Plaintiff Solowheel Inc. and all current and
former managerial employees.


13.    The term “Ninebot’s Unicycle Products” refers to any product sold under the
Ninebot name or Ninebot brand that includes at least one wheel that is positioned
between opposite foot platforms or pedals.


14.    The term “unicycle product” refers to any product that includes at least one
wheel that is intended to be positioned between the legs of a user and is positioned
between opposite foot platforms or pedals.


15.    Solowheel Unicycle Products means any product manufactured, sold or licensed
by Solowheel and are covered by the Patents-in-Suit.


16.    The terms “documents,” “Documents,” “things” and “Things” are used in their
broadest sense and include, without limitation, a “writing” or “recording,” as defined in
Rule 1001(1) of the Federal Rules of Evidence, or a “document,” as defined in Rule
34(a) of the Federal Rules of Civil Procedure, and refers to all handwritten, typed,
printed, electronic, or otherwise visually or aurally reproduced materials, and all
originals and copies that contain any notes, handwriting, underscoring, deletions, or that
in any way otherwise differ from the original thereof. Such documents include but are
not limited to: (1) all the written, printed, recorded, graphic, or sound reproductions,
however produced, including but not limited to correspondence, memoranda, notes,
telegrams, notebooks, diaries, desk calendars, charts, photographs, and records of any
kind; (2) all computer-readable data compilations, including but not limited to tapes,
diskettes, card, cassettes, electronic mail, and all other electronic or mechanical devices

                                         3
  Case 3:16-cv-05688-RBL Document 68-5 Filed 03/04/19 Page 5 of 19



which contain information stored in mainframe and personal computers or devices (such
as PDAs/cell phones) or accessible “online”; (3) all originals, drafts, and copies that
differ in any respect from the original, all marginal comments that appear on such
documents, all transcripts or recordings of such documents, and all attachments,
enclosures, or documents affixed or referred to in such documents.


17.        The terms “relate to” or “relating to” shall mean directly or indirectly
mentioning or describing, pertaining to, being connected with, or reflecting upon a
stated subject matter.


18.        The singular shall include the plural and vice versa, and words in one gender
shall include the other gender.


19.        References to any person, entity or party herein includes his or her agents,
attorneys, employees, officers, directors or others acting on behalf of said persons or
parties.


20.        The terms “Identify” and “the Identity of” when used with respect to a
communication, means to identify the nature of the communication (e.g., conversation,
telephone call, e-mail message, written correspondence), to identify all Persons who
participated in or were party to (e.g., overheard) the communication, and to describe in
detail the substance of the communication, including what each Person contributed to
the communication. If Documents reflect the entire communication, you may produce
the Documents in lieu of such description.


21. Documents to be “Identified” include Documents in Plaintiff’s possession, custody,
or control, Documents known by Plaintiff to have existed but no longer exist, and other
Documents of which Plaintiff has knowledge or information.


22.        The term “person” or “Person,” unless otherwise specified, means any natural
person or legal entity including without limitation, any firm, partnership, association,



                                            4
  Case 3:16-cv-05688-RBL Document 68-5 Filed 03/04/19 Page 6 of 19



corporation, business, proprietorship, government or quasi- governmental body, agency
or commission, or any other organization or entity.


23.    The term “Patent Holder,” unless otherwise specified, means Solowheel, or any
Person who at any time possesses, possessed or has a right to possess any and all rights
in and to the Patents-In-Suit.


24.    The term “Prior Art” or “prior art” means all Documents, electronically stored
information, Things, activities, and products that constitute, describe, suggest, disclose,
anticipate, render obvious, refer to, or relate to the subject matter described or claimed
in the Patents-in-Suit or Related Applications prior to the filing date to which such
patent is entitled, and includes those categories of information set forth in 35 U.S.C. §§
102 and 103.


25.    The term “Related Patents and/or Application(s)” means (a) any application in
the chain of patent applications that led to the issuance of any of the Patents-in-Suit ; (b)
any continuation, continuation-in-part, or divisional of any such application, whether or
not such continuation, continuation-in-part, or divisional has been abandoned or is
currently pending; (c) any reexamination, reissue application, or application by or
through which any of the Patents-In-Suit claim priority; or (d) any patent or application
claiming priority to (a), (b), or (c) above, including without limitation foreign
counterparts.


26.    The terms “Relating,” “Related,” or “Relates” mean concerning, referring,
describing, evidencing, or constituting the referenced subject matter, to the extent that
such material is relevant to any party’s claim or defense and proportional to the needs of
the case.


27.    The term “Thing” and its plural are used in the broadest permissible sense
consistent with the Federal Rules of Civil Procedure and refers to all tangible objects
and items other than Documents and includes every such object and item regardless of
nature or kind such as, by way of example but without limitation, machines, devices,

                                          5
         Case 3:16-cv-05688-RBL Document 68-5 Filed 03/04/19 Page 7 of 19



       components, parts, assemblies, models, samples, prototypes, and commercial and
       production items, whether or not complete and whether or not functional.


       28.     If Plaintiff refuses to produce any document coming within the scope of the
       following requests on the basis of attorney-client privilege, work product privilege, or
       any other privilege, as to each such claim: (a) identify each such document and/or
       communication; (b) identify each recipient of the document; and (c) state the basis upon
       which the privilege or ground for exclusion is claimed.


                           SPECIFIC DOCUMENT REQUESTS


REQUEST FOR PRODUCTION NO. 1: All documents and things concerning the sale of the
Solowheel Unicycle Products.
RESPONSE:


REQUEST FOR PRODUCTION NO. 2: All documents and things concerning the design of
the Solowheel Unicycle Products.
RESPONSE:


REQUEST FOR PRODUCTION NO. 3: All documents and things concerning the marketing,
promotion and advertising of the Solowheel Unicycle Products including by not limited to all
documents, bids, requests for proposal, marketing studies, promotional material, presentations,
videos, television advertisements, magazine and/or trade journal advertisements, internet
advertising, and radio advertisements concerning said advertising and marketing.
RESPONSE:


REQUEST FOR PRODUCTION NO. 4: All documents and things concerning agreements,
licenses, arrangements and understandings between any of the parties, Solowheel, Inventist,
Inc., any Patent Holder and/or Shane Chen, including but not limited to asset purchase
agreements, licenses, technology transfer agreements, joint venture agreements, indemnification
agreements, and confidentiality agreements.
RESPONSE:

                                                6
          Case 3:16-cv-05688-RBL Document 68-5 Filed 03/04/19 Page 8 of 19




REQUEST FOR PRODUCTION NO. 5: All documents and things concerning any
comparison, evaluation, analysis or review by You, or any other person, of the Ninebot
Unicycle Products and the Patents-In-Suit.
RESPONSE:


REQUEST FOR PRODUCTION NO. 6: All documents and things concerning any
comparison, evaluation, analysis or review by You, or any other person, of any unicycle
product and the Patents-In-Suit.
RESPONSE:


REQUEST FOR PRODUCTION NO. 7: All documents and things concerning any
cease and desist letter or offer of license from You to other person that relates or refers to the
Patents-In-Suit.
RESPONSE:




REQUEST FOR PRODUCTION NO. 8: A copy of the file wrapper or prosecution history
of the Patents-In-Suit.
RESPONSE:


REQUEST FOR PRODUCTION NO. 9: A copy of all prior art that relates to the Patents-In-
Suit.
RESPONSE:



REQUEST FOR PRODUCTION NO. 10: All documents and things concerning Ninebots’s
unicycle products.
RESPONSE:


REQUEST FOR PRODUCTION NO. 11: All documents and things concerning
communications between Solowheel and Inventist, Inc. relating to Ninebot or Ninebot’s
Unicycle Products.

                                                  7
           Case 3:16-cv-05688-RBL Document 68-5 Filed 03/04/19 Page 9 of 19



RESPONSE:


REQUEST FOR PRODUCTION NO. 12: All documents and things that support an any
alleged long-felt, unsolved need for the alleged invention disclosed and claimed in the Patents-
in-Suit.
RESPONSE:


REQUEST FOR PRODUCTION NO. 13. All documents and things that support an any
alleged commercial success of the alleged inventions disclosed and claimed in the Patents-in-
Suit.
RESPONSE:


REQUEST FOR PRODUCTION NO. 14: All documents and things that support any
alleged accolades or other industry recognition for the alleged inventions disclosed and claimed
in the Patents-in-Suit.
RESPONSE:


REQUEST FOR PRODUCTION NO. 15: All documents and things that support any alleged
failure of others to meet the need for the alleged invention disclosed and claimed in the Patents-
in-Suit.
RESPONSE:




REQUEST FOR PRODUCTION NO. 16: All documents and things that support any alleged
acquiescence of third parties to the validity of the Patents-in-Suit.
RESPONSE:




REQUEST FOR PRODUCTION NO. 17: All documents and things that support any alleged
nexus of commercial success to the alleged inventions disclosed and claimed in the Patents-in-
Suit.
RESPONSE:

                                                  8
         Case 3:16-cv-05688-RBL Document 68-5 Filed 03/04/19 Page 10 of 19




REQUEST FOR PRODUCTION NO. 18: All documents and things that evidence the
existence of non-infringing alternatives to the invention disclosed and claimed in the Patents-in-
Suit.
RESPONSE:




REQUEST FOR PRODUCTION NO. 19: All documents and things that support an any
alleged demand for the alleged invention disclosed and claimed in the Patents-in-Suit including
but not limited to all documents and things concerning any analysis, market research, surveys,
size of market(s) or other information or communications concerning consumer demand for the
products coved by the Patents-In-Suit.
RESPONSE:




REQUEST FOR PRODUCTION NO. 20: All documents and things that evidence, refer to
or relate to the conception of the invention that is the subject of the Patents-In-Suit.
RESPONSE:




REQUEST FOR PRODUCTION NO. 21: All documents and things that evidence, refer to
or relate to the reduction to practice of the invention that is the subject of the Patents-In-Suit.
RESPONSE:




REQUEST FOR PRODUCTION NO. 22: All documents and things that evidence, refer to
or relate to the first sale of the invention that is the subject of the Patents-In-Suit.
RESPONSE:




                                                   9
         Case 3:16-cv-05688-RBL Document 68-5 Filed 03/04/19 Page 11 of 19



REQUEST FOR PRODUCTION NO. 23: All documents and things that comprise prior art
to the Patents-in-Suit.
RESPONSE:


REQUEST FOR PRODUCTION NO. 24: A sample of the original packaging, instructions,
manuals and promotional literature for each of Your unicycle products.
RESPONSE:



REQUEST FOR PRODUCTION NO. 25: All documents and things concerning any testing
of the Solowheel Unicycle Products by you or any other parties.
RESPONSE:


REQUEST FOR PRODUCTION NO. 26: All documents and things concerning the testing
of the inventions disclosed in the Patents-in-Suit.
RESPONSE:


REQUEST FOR PRODUCTION NO. 27: All documents and things concerning any
agreements or licenses that You believe or may believe is relevant in a damages analysis in this
case including without limitation any settlement agreements (including covenants not to sue and
the like), and covering single wheel personal transporters or electric unicycles, to which You
are a party.
RESPONSE:


REQUEST FOR PRODUCTION NO. 28: All documents and things concerning any alleged
derivative or convoyed sales associated with the sale of products covered by the Patents-in-Suit
and is relevant in a damages analysis in this case.
RESPONSE:


REQUEST FOR PRODUCTION NO. 29: All documents and things concerning any alleged
improved utility or advantages of products covered by the Patents-in-Suit as comparted to prior
art devices.
RESPONSE:
                                                10
         Case 3:16-cv-05688-RBL Document 68-5 Filed 03/04/19 Page 12 of 19




REQUEST FOR PRODUCTION NO. 30: Documents sufficient to determine the number of
units sold by any and all authorized sellers that are covered by the Patents-in-Suit.
RESPONSE:


REQUEST FOR PRODUCTION NO. 31: Documents sufficient to determine the gross sales
revenue of products sold by Solowheel that are covered by the Patents-in-Suit.
RESPONSE:


REQUEST FOR PRODUCTION NO. 32: Documents sufficient to determine the profits from
sales of products sold by Solowheel that are covered by the Patents-in-Suit.
RESPONSE:


REQUEST FOR PRODUCTION NO. 33: For each product covered by the Patents-in-Suit
and sold by Solowheel documents and things sufficient to identify: (i) Your manufacturing
facilities; (ii) the current manufacturing capacity for each manufacturing facility for each
model; and (iii) each storage or warehouse facility in the United States for each model and the
number of units of that model normally kept in inventory at each such facility.
RESPONSE:


REQUEST FOR PRODUCTION NO. 34: All documents and things concerning any
contracts, agreements, terms and conditions between You and customers, vendors, partners,
resellers, value added resellers, and other similar parties that use or have permission to use, sell,
or offer to sell products covered by the Patents-in-Suit.
RESPONSE:


REQUEST FOR PRODUCTION NO. 35: All documents and things comparing, contrasting,
and/or weighing or analyzing the relative advantages and disadvantages of products covered by
the Patents-in-Suit and competing products, including the Ninebot Unicycle Products.
RESPONSE:


REQUEST FOR PRODUCTION NO. 36: All documents and things concerning any

                                                 11
         Case 3:16-cv-05688-RBL Document 68-5 Filed 03/04/19 Page 13 of 19



displays or demonstrations at trade shows, meetings and conferences, worldwide, concerning
products sold by Solowheel and that are coved by the Patents-in-Suit.
RESPONSE:


REQUEST FOR PRODUCTION NO. 37: All documents and things concerning any
product reviews, news articles or press releases concerning products sold by Solowheel and that
are coved by the Patents-in-Suit.
RESPONSE:


REQUEST FOR PRODUCTION NO. 38: All documents and things concerning any
product reviews, news articles or press releases concerning products coved by the Patents-in-
Suit or its inventor, Mr. Shane Chen.
RESPONSE:


REQUEST FOR PRODUCTION NO. 39: All technical papers, white papers, internal
memorandums, conference proceedings, book chapters, or technical presentations that include
discussions, analysis, or any other content concerning products sold by Solowheel and that are
covered by the Patents-in-Suit.
RESPONSE:


REQUEST FOR PRODUCTION NO. 40: All documents and things concerning the
design, operation, or properties of products sold by Solowheel that are covered by the Patents-
in-Suit including without limitation all technical documents, schematics, plans, process
diagrams, specifications, or the like concerning any products that you have accused or plan to
accuse of infringing the Patents-in-Suit.
RESPONSE:


REQUEST FOR PRODUCTION NO. 41: All documents and things concerning the
commercial success, commercial performance, customer satisfaction, critiques, problems,
shortcomings, challenges, technical success, technical performance, financial performance,
financial impact, suitability, competitive position, and market position of Solowheel products
covered by the Patents-in-Suit.
RESPONSE:
                                               12
         Case 3:16-cv-05688-RBL Document 68-5 Filed 03/04/19 Page 14 of 19




REQUEST FOR PRODUCTION NO. 42: All documents and things concerning Your
customers using products covered by the Patents-in-Suit including surveys and feedback.
RESPONSE:


REQUEST FOR PRODUCTION NO. 43: All documents and things concerning Your
projections for sales, revenue, and profits associated with Your products covered by the
Patents-in-Suit.
RESPONSE:


REQUEST FOR PRODUCTION NO. 44: All documents and things sufficient to show the
identification of Your top 50 customers, on an annual basis for products covered by the Patents-
in-Suit as well as the following documents and things reflecting the following information with
respect to these customers: (i) each such customer name and location; (ii) the total annual sales
to each customer; and (iii) the contracts or agreements under which You provide products
covered by the Patents-in-Suit to such customers.
RESPONSE:


REQUEST FOR PRODUCTION NO. 45: All documents and things concerning the
financial reports produced, maintained or run by You in the ordinary course of Your business
concerning products covered by the Patents-in-Suit.
RESPONSE:


REQUEST FOR PRODUCTION NO. 46: All documents and things concerning annual
profit and loss statements, or the like or equivalent, for Your business unit(s) and/or groups
responsible for the manufacture, sale, installation, maintenance, and/or servicing of Solowheel’s
products covered by the Patents-in-Suit.
RESPONSE:


REQUEST FOR PRODUCTION NO. 47: All documents and things sufficient to show
any third party’s share, or anticipated share, in any market concerning products covered by the
Patents-in-Suit and/or the electric unicycle market.

                                                13
         Case 3:16-cv-05688-RBL Document 68-5 Filed 03/04/19 Page 15 of 19



RESPONSE:


REQUEST FOR PRODUCTION NO. 48: All documents and things related to the
acquisition, purchase, merger, asset purchase or equivalent activity concerning Inventist Inc. or
any other Patent Holder.
RESPONSE:


REQUEST FOR PRODUCTION NO. 49: All documents and things concerning the
product features that are most important to purchasers, or customers of Solowheel’s products
covered by the Patents-in-Suit when making their purchase decisions, and any analyses,
evaluations, surveys, and reviews concerning such features and decisions.
RESPONSE:


REQUEST FOR PRODUCTION NO. 50: All documents and things sufficient to show
the relationship of You to Your affiliates or affiliated Persons, including parent companies,
subsidiaries, partnerships, joint ventures, and divisions.
RESPONSE:


REQUEST FOR PRODUCTION NO. 51: All documents and things concerning or relating
to the Patents-in-Suit.
RESPONSE:


REQUEST FOR PRODUCTION NO. 52: All documents and things concerning the
Inventor(s) of the Patents-in-Suit, including but not limited to any communications with or
concerning such Inventors or concerning such Inventors’ publications, patents, articles or the
like.
RESPONSE:


REQUEST FOR PRODUCTION NO. 53: All documents and things concerning the
first public disclosure, function, and operation of any prior art devices, references, or
documents, including any prior art system, reference, or document of You, a predecessor-in-
interest of You, a Patent Holder, a company acquired by You, or Person or entity controlled or
employed by You.
                                                 14
         Case 3:16-cv-05688-RBL Document 68-5 Filed 03/04/19 Page 16 of 19



RESPONSE:


REQUEST FOR PRODUCTION NO. 54: All documents and things concerning any
non-infringing alternatives to the inventions, methods, systems, or apparatuses claimed in the
Patents-in-Suit, including but not limited to the identification, availability, acceptability, and
cost of using or implementing any such alternatives; the specific alterations that would be made
to the such non-infringing alternative products to effectuate such alternatives; and the steps,
costs, and time required to develop and implement each alternative.
RESPONSE:


REQUEST FOR PRODUCTION NO. 55: All documents and things concerning Your
future plans for the products covered by the Patents-in-Suit including future plans for the
development of any planned or contemplated improvements, additions, new features, new
functionality, updates, revisions, design arounds, and alterations.
RESPONSE:


REQUEST FOR PRODUCTION NO. 56: All documents and things concerning the
history of Your development of products cover by the Patents-in-Suit including when
development began and the genesis thereof; why You decided to begin development; and the
circumstances that led to the development of the alleged invention disclosed and claimed in the
Patents-in-Suit.
RESPONSE:


REQUEST FOR PRODUCTION NO. 57: All documents and things concerning the
circumstances under which You first became aware of the existence of the products sold by
Ninebot that you have accused of infringement of the Patents-in-Suit.
RESPONSE:


REQUEST FOR PRODUCTION NO. 58: All documents and things relating to any
discussions, evaluations, or analysis regarding the Patents-in-Suit, including evaluations of the
potential scope, validity, infringement, or enforceability of the Patents-in-Suit.
RESPONSE:


                                                 15
         Case 3:16-cv-05688-RBL Document 68-5 Filed 03/04/19 Page 17 of 19



REQUEST FOR PRODUCTION NO. 59: All documents and things referred to in
Your initial or mandatory disclosures, and any amendments or supplements thereto.
RESPONSE:


REQUEST FOR PRODUCTION NO. 60: Your annual reports, quarterly reports and
all other periodic reports filed with the Securities and Exchange Commission (or any similar
governmental entity) or presented to Your board of directors, managerial employees, investors
or potential investors from August 4, 2010 to the present.
RESPONSE:


REQUEST FOR PRODUCTION NO. 61: All minutes, presentation materials or any
other record of any meetings of Your officers or board of directors, or of any formal or informal
committee or group thereof, that refer or relate to Inventist, Ninebot, Patent Holders, the
Patents-in- Suit, or this case.
RESPONSE:


REQUEST FOR PRODUCTION NO. 62: Your organizational charts sufficient to
reflect Your organization and reporting structure.
RESPONSE:


REQUEST FOR PRODUCTION NO. 63: All documents and things that You claim to
be relevant to the interpretation or construction of any of the claims of the Patents-in-Suit, and
any document or thing undermining Your alleged constructions of the claims of the Patents-in-
Suit.
RESPONSE:




                                               16
         Case 3:16-cv-05688-RBL Document 68-5 Filed 03/04/19 Page 18 of 19




Dated:          June 28, 2018              Respectfully submitted,

                                           IP LAW LEADERS PLLC

                                           s/ Cameron H. Tousi

                                           Cameron H. Tousi (admitted pro hac vice)
                                           Andrew C. Aitken (admitted pro hac vice)
                                           IP LAW LEADERS PLLC
                                           6701 Democracy Blvd. Ste 555
                                           Bethesda, MD 20817
                                           Telephone: (202) 248-5410
                                           Facsimile: (202) 318-4538
                                           chtousi@ipllfirm.com
                                           acaitken@ipllfirm.com

                                           Counsel for Defendant
                                           Ninebot (Tianjin) Technology Co., Ltd.




                                      17
       Case 3:16-cv-05688-RBL Document 68-5 Filed 03/04/19 Page 19 of 19



                                  CERTIFICATE OF SERVICE


        I, Cameron H. Tousi hereby certify that on June 28, 2018, a copy of Defendant’s First

 Set of Requests for Production of Documents and Things was served on the following by

 email to the address as indicated:


 1.    Benjamin J. Hodges, Registration No.: 69500
       Phone: 206.447.6282
       Fax: 206.749.1940
       Email: Ben.Hodges@foster.com

2.     Kevin S. Ormiston, Registration No.: 75003
       Tel: (206) 447-6271
       Fax: (206) 749-2025
       Email: Kevin.Ormiston@foster.com




                                                          s/ Cameron H. Tousi /
                                                          Cameron H. Tousi
                                                          IP LAW LEADERS PLLC
                                                          6701 Democracy Blvd. Ste 555
                                                          Bethesda, MD 20817




                                              18
